PER CURIAM:
Because of the inadequacy of the briefs of both parties growing out of the fact that the issue was not considered adequately by the District Court, the judgment is vacated and remanded for the District Court to consider and then make appropriate findings and conclusions regarding the jurisdiction of the Federal District Court, the propriety and basis for removal from the State Court, the propriety of denial of the motion to remand, and related matters going to Federal Court jurisdiction and removal. A new judgment as appropriate shall then be entered. In calling the Court’s attention to these possibly relevant materials, we intimate in no way any prejudgment. See 28 U.S.C.A. §§ 1441, 1331(a), 1337; International Ass’n of Machinists v. Central Airlines, Inc., 1963, 372 U.S. 682, 83 S.Ct. 956, 10 L.Ed.2d 67; Avco Corp. v. Aero Lodge No. 735, International Ass’n of Machinists and Aerospace Workers, 1968, 390 U.S. 557, 88 S.Ct. 1235, 20 L.Ed.2d 126; Mungin v. Florida East Coast Ry. Co., 5 Cir., 1969, 416 F.2d 1169; Clinton v. Hueston, 5 Cir., 1962, 308 F.2d 908.
Judgment vacated.